38 F.3d 1215NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Michael Allen GRANT, Plaintiff-Appellant,v.Stephen SMITH, Warden;  Tom Mugavin, Unit Coordinator;  K.Ruth, Caseworker;  Michael J. O'Dea, Warden;  HaroldRadford, Unit Administrator;  J. Underwood, CorrectionalLt.;  J. Vance, Correctional Officer, Defendants-Appellees.
No. 94-5532.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1994.

1
Before:  JONES and BATCHELDER, Circuit Judges, and BECKWITH, District Judge.*

ORDER

2
Michael Allen Grant appeals a grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Grant filed his complaint in the district court alleging that his constitutional rights were violated in prison disciplinary proceedings.  Grant sued defendants in their individual and official capacities and sought declaratory relief and compensatory and punitive damages.  Defendants moved for summary judgment, and plaintiff responded in opposition.  The district court granted summary judgment for defendants.  Thereafter, the district court granted plaintiff leave to proceed in forma pauperis on appeal.


4
On appeal, plaintiff contends that a genuine issue of material fact remains for trial with respect to whether his disciplinary conviction is supported by constitutionally adequate evidence and whether he was charged with a violation of an unconstitutionally vague rule.  Defendants have notified the court that they do not intend to file a brief.  Upon de novo review,  see Brooks v. American Broadcasting Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment of the district court for the reasons stated in its memorandum opinion entered April 6, 1994.


5
Essentially, summary judgment was proper with respect to plaintiff's claim that his conviction is not supported by constitutionally adequate evidence because the record contains some evidence of plaintiff's guilt.   See Superintendent, Massachusetts Correctional Inst. v. Hill, 472 U.S. 445, 454-56 (1985).  Further, the disciplinary rule involved is not impermissibly vague.   See Wolfel v. Morris, 972 F.2d 712, 717 (6th Cir.1992).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Sandra S. Beckwith, U.S. District Judge for the Southern District of Ohio, sitting by designation